Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) Akorn, Inc. (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event Which Required Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.  009728106 1 NAME OF REPORTING PERSON: Arun K. Puri Living Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /_/ (b) /_/ 3 SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION: Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,760,000 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1,760,000 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,760,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES /_/ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.0% 12 TYPE OF REPORTING PERSON 00 (Trust) Page 2 of 7 CUSIP No.  009728106 1NAME OF REPORTING PERSON: Arun K. Puri 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) /_/ (b) /_/ 3 SEC USE ONLY 4CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 1,760,000 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 1,760,000 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,760,000 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES /_/ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.0% 12 TYPE OF REPORTING PERSON IN Page 3 of 7 Item 1 . (a) Name of Issuer : Akorn, Inc. (b) Address of Issuers Principal Executive Office : 2500 Millbrook Drive Buffalo Grove, IL 60089 Item 2 . (a) Name of Person Filing : This Amendment No. 2 to Schedule 13G is being filed on behalf of the following persons (Reporting Persons)
